Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because

Claims 1, 13, and 19: “… developing a trust factor term vector f for each trust factor based on the preliminary term vectors and the industry specific term vectors…”
There is no support for the underlined phrase. The Applicant failed to explicitly point out where in the specification support is provided and is requested to do so.
developing a trust factor term vector f for each trust factor based on the preliminary term vectors and the industry specific term vectors”

[0009] wherein the calculating instructions for calculating a final trust score for the entity based on the preliminary term vectors determined to be in the received electronic documents and based on the industry-specific term vectors and determined to be in the received electronic documents.

Building Term Vectors--FIG. 2

[0031] The preliminary term vectors are used for calculating the scores for individual trust factors. The preliminary term vectors are constructed though several steps in a system employing a processor executable method, such as illustrated in FIG. 2, which is an example of one form of construction.

Developing Industry-Specific Term Vectors

[0059] One purpose of the processor executable methods and system disclosed herein is to refine the preliminary term vectors to build industry-specific term vectors. FIG. 4 is a flow diagram illustrating a processor executable method employed by a system to refine the preliminary term vectors illustrated in FIG. 1 by building industry-specific term vectors according to one example embodiment of the present disclosure. It is contemplated that the industry-specific term vectors are used at 106 in calculating the trust scores at 118, 120 of FIG. 1. The industry-specific term vectors may be used in combination with some or all of the preliminary term vectors built at 102 of FIG. 1. Alternatively, the industry-specific term vectors may be used instead of the preliminary term vectors when calculating the trust score.
[0071] Thus, in one form, the refined trust term vectors 418 are generated by processor executable instructions including instructions for limiting the term vectors of each trust factor to the term vectors having a higher frequency among the received training summaries for that trust factor, and instructions for applying confirmatory factor analysis to quantify relationships of words to trust factors and estimating the strengths of the relationships between terms and their assigned trust factors.



Claim 4 and 14: “... The system of claim 1, the operations further comprising calculating the final trust score based on how many terms in each trust factor term vector f can be matched to an entity summary term vector s...”

There is no support for the underlined phrase. The Applicant failed to explicitly point out where in the specification support is provided and is requested to do so. The paragraph below is only calculating trust factor score. It is clearly that it is NOT for calculating preliminary trust score or the final trust score.
Calculating Trust Factor Score:
[0038] After a term vector is developed for each trust factor f, given an entity summary s, a trust score can be calculated based on how many terms in f can be matched in s. Specifically, s can also be represented with term vector with elements as the frequencies of the terms in s

Claim 6: ”… wherein the calculating instructions comprise instructions for using only terms t included in a trust factor term vector f in the entity summary term vector s to calculate the final trust score Score (s,f) for the electronic documents, according to the following formulae..."


    PNG
    media_image1.png
    822
    565
    media_image1.png
    Greyscale
 
There is no text to mention the Score(s,f) is the final trust score.

“… using only vector terms t included in a trust factor term vector f in the entity summary term vector s to calculate the final trust score Score (s,f) for the electronic documents, according to the following scoring formulae…”
There is no support for the underlined phrase. The Applicant failed to explicitly point out where in the specification support is provided and is requested to do so.


    PNG
    media_image1.png
    822
    565
    media_image1.png
    Greyscale
 

Claim 2: “... The system of claim 1, the operations further comprising receiving the preliminary term vectors provided by an administrator using an interface...”
Claim 3: “... The system of claim 1, the operations further comprising receiving industry-specific term vectors provided by an administrator using an interface...”
	The original claim and original specification do not support receiving preliminary term vectors/industry-specific term vectors provided by an administrator.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND 

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10/861030. Although the claims at issue are not identical, they are not patentably distinct from each other because
Application: 16/894279
Patent:10/861030
Claim 1
A computer system for measuring trust of an entity in electronic documents from electronic media sources, the computer system comprising: 
a communication network linked to one or more of the electronic media sources; 
a database; and 
a computer server in communication with the communication network, the computer server to receive electronic documents via the communication network; 

the computer server having a memory and a processor accessing the database, the memory having computer executable 

defining a plurality of preliminary term vectors having terms which correspond to trust factors and which are indicative of trust, and storing the preliminary term vectors and the trust factors in the database; 


determining the preliminary term vectors in the received electronic documents and calculating a preliminary trust score for an entity based on the preliminary term vectors determined to be in the received electronic documents; 







defining a plurality of industry-specific term vectors having terms related to the entity and indicative of trust and storing the industry-specific term vectors in the database; and 
























developing a trust factor term vector f for each trust factor based on the preliminary term vectors and the industry-specific term vectors, and calculating a final trust score for the entity based on the preliminary term vectors having terms determined to be in the received electronic documents and based on the industry-specific term vectors having terms determined to be in the received electronic documents.


A computer system for measuring trust of an entity in electronic documents from electronic media sources, the computer system comprising: 
a communication network linked to one or more of the sources; 
a database; and 
a computer server in communication with the communication network, the computer server configured to receive electronic documents via the communication network; 
the computer server having a memory and a processor accessing the database, the memory including processor 


preliminary term vector instructions for defining a plurality of preliminary term vectors having terms which correspond to trust factors and which are indicative of trust, the preliminary term vector instructions for storing the preliminary term vectors and the trust factors in the database; 
calculating instructions for determining the preliminary term vectors in the received electronic documents and for calculating a preliminary trust score in real-time for an entity based on the preliminary term vectors determined to be in the received electronic documents, the entity comprising one of a company, a person, a brand, and a product extracted 

refined term vector instructions for defining, training, and using machine learning to continually refine a plurality of industry-specific term vectors for each industry having terms related to the entity and indicative of trust and for storing the continually refined industry-specific term vectors in the database, receiving training summaries, applying a supervised text classification model to the defined training summaries, limiting the term vectors of each trust factor to the term vectors having a higher frequency among the received training summaries for that trust factor, and applying confirmatory factor analysis to quantify relationships of words to trust factors and estimating the strengths of the relationships between terms and their assigned trust factors; and 

displaying instructions for displaying on a display, the preliminary trust score updating on the display in real-time, based on the preliminary term vectors determined to be in the received electronic documents; 


the calculating instructions including developing a trust factor term vector for each trust factor f, and calculating a final trust score that indicates a current degree of trustworthiness for the entity on social media using entity sentiment information for each electronic document that indicates whether the entity is positively, neutrally, or negatively mentioned, based on the preliminary term vectors having terms determined to be in the received electronic documents and based on the industry-specific term vectors having terms determined to be in the received 

    PNG
    media_image2.png
    54
    195
    media_image2.png
    Greyscale



The system of claim 1, the operations further comprising receiving the preliminary term vectors provided by an administrator using an interface.
Claim 2
The system of claim 1 wherein the preliminary term vector instructions comprise an interface for receiving the preliminary term vectors provided by an administrator.
Claim 3
The system of claim 1, the operations further comprising receiving industry-specific term vectors provided by an administrator using an interface.
Claim 3
The system of claim 1 wherein the refined term vector instructions comprise an interface for receiving industry-specific 

The system of claim 1, the operations further comprising calculating the final trust score based on how many terms in each trust factor term vector f can be matched to an entity summary term vector s.
Claim 1
... calculating a trust score for each trust factor based on how many terms in each trust factor term vector can be matched to an entity summary term vector s...”
Claim 5
The system of claim 4, the operations further comprising calculating a cosine similarity between the summary term vector s and the trust factor term vector f according to the following:

    PNG
    media_image3.png
    45
    179
    media_image3.png
    Greyscale


Claim 1
... calculating a cosine similarity between the entity summary term vector s and the trust factor term vector f according to the following:

    PNG
    media_image2.png
    54
    195
    media_image2.png
    Greyscale


Claim 6
The system of claim 5, the operations further comprising using only terms t included in a trust factor term vector f in the entity summary term vector s to 

    PNG
    media_image4.png
    195
    355
    media_image4.png
    Greyscale

Wherein: tf (t in s) is the frequency of vector term t in summary s, that is the number of times term t appears in the currently scored entity summary s; and weight(t in f) is the weight of vector term t in factor f.

The system of claim 1 wherein the calculating instructions comprise instructions for using only terms t included in a trust factor term vector f in 


    PNG
    media_image4.png
    195
    355
    media_image4.png
    Greyscale

Wherein: tf (t in s) is the frequency of vector term t in summary s, that is the number of times term t appears in the currently scored entity summary s; and weight(t in f) is the weight of vector term t in factor f.

The system of claim 6, the operations further comprising adjusting the trust score Score (s,f) by multiplying it by one or more of the following: (1) a diversity boost is calculated as follows:

    PNG
    media_image5.png
    50
    161
    media_image5.png
    Greyscale


(2) a key entity boost calculated as follows:

    PNG
    media_image6.png
    53
    390
    media_image6.png
    Greyscale

(3) a docBoost(d) indicating a level boost for certain documents based on their authoritative and/or persuasive value as compared to other documents wherein a range of the docboost is between 0 and 1.


    PNG
    media_image5.png
    50
    161
    media_image5.png
    Greyscale


(2) a key entity boost calculated as follows:

    PNG
    media_image6.png
    53
    390
    media_image6.png
    Greyscale

(3) a docBoost(d) indicating a level boost for certain documents based on their authoritative and/or persuasive value as compared to other documents wherein a range of the docboost is between 0 and 1.

The system of claim 7, the operations further comprising calculating an overall total score by calculating a weighted sum of the trust scores for the entity summary s for each of four trust factors fdefined as (1) Caring & Empathy, (2) Honesty & 

    PNG
    media_image7.png
    143
    393
    media_image7.png
    Greyscale



The system of claim 5 wherein the calculating instructions comprise instructions for calculating an overall total score by calculating a weighted sum of the trust scores for the entity summary s for each of four trust factors f defined as 

    PNG
    media_image7.png
    143
    393
    media_image7.png
    Greyscale


The system of claim 8, the operations further comprising indicating the strengths of the relationships between terms and their assigned trust factors.

Claim 7
The system of claim 6 wherein the preliminary term vector instructions comprise weighting instructions for indicating the strengths of the relationships between terms and their assigned trust factors.
Claim 10
The system of claim 6, the operations further comprising calculating a polarized trust score by assigning a positive value to a trust score of an entity having a positive tone and by assigning a negative value to a trust score of an entity having a negative tone.
Claim 8
The system of claim 4 wherein the calculating instructions comprise instructions for calculating a polarized trust score by assigning a positive value to a trust score of an entity having a positive tone and by assigning a negative value to a trust score of an entity having a negative tone.

The system of claim 1, the operations further comprising receiving training summaries, applying a supervised text classification model to the defined training summaries, limiting the term vectors of each trust factor to the term vectors having a higher frequency among the received training summaries for that trust factor, and 20 73795763.1Atty. Docket No. 084352-659431 applying confirmatory factor analysis to quantify relationships of words to trust factors and estimating the strengths of the relationships between terms and their assigned trust factors.
Claim 1
“...  receiving training summaries, applying a supervised text classification model to the defined training summaries, limiting the term vectors of each trust factor to the term vectors having a higher frequency among the received training summaries for that trust factor, and applying confirmatory factor analysis to quantify relationships of words to trust factors and estimating the strengths of the relationships between terms and their assigned trust factors...”
Claim 12
The system of claim 1, the operations further comprising at least one of the following: identifying potential trust articles from social media, identifying terms used frequently in social media that are associated with trust, making putative assignments of individual terms to trust factors, applying confirmatory factor 

The system of claim 1 wherein the preliminary term vector instructions comprise instructions for at least one of the following: identifying potential trust articles from social media, identifying terms used frequently in social media that are associated with trust, making putative assignments of individual terms to trust 

A non-transitory computer readable storage medium for use with a computer system for measuring trust of an entity in electronic documents from electronic media sources, wherein the computer system includes a communication network linked to one or more of the sources, a database, and a computer server in communication with the communication network and the database, the computer server to receive electronic documents via the communication network, the computer server having a processor accessing the database, the non-transitory computer readable storage medium including processor executable instructions stored 

defining a plurality of preliminary term vectors having terms which correspond to trust factors and which are indicative of trust, and storing the preliminary term vectors and the trust factors in the database; 



determining the preliminary term vectors in the received electronic documents and calculating a preliminary trust score for an entity based on the preliminary term vectors determined to be in the received electronic documents; 







defining a plurality of industry-specific term vectors having terms related to the entity and indicative of trust and storing the industry-specific term vectors in the database; and 

























developing a trust factor term vector f for each trust factor based on the preliminary term vectors and the industry specific term vectors, and 21 73795763.1Atty. Docket No. 084352-659431 calculating a final trust score for the entity based on the preliminary term vectors having terms determined to be in the received electronic documents and based on the industry-specific term vectors having terms determined to be in the received electronic documents.

A non-transitory computer readable storage medium for use with a computer system for measuring trust of an entity in electronic documents from electronic media sources, wherein the computer system includes a communication network linked to one or more of the sources, a database, and a computer server in communication with the communication network and the database, the computer server configured to receive electronic documents via the communication network, the computer server having a processor accessing the database, the non-transitory computer readable storage medium including processor executable instructions stored 


preliminary term vector instructions for defining a plurality of preliminary term vectors having terms which correspond to trust factors and which are indicative of trust, the preliminary term vector instructions for storing the preliminary term vectors and the trust factors in the database; 

calculating instructions for determining the preliminary term vectors in the received electronic documents and for calculating a preliminary trust score in real-time for an entity based on the preliminary term vectors determined to be in the received electronic documents, the entity comprising one of a company, a person, a brand, and a product extracted 

refined term vector instructions for defining, training, and using machine learning to continually refine a plurality of industry-specific term vectors having terms related to the entity and indicative of trust and for storing the continually refined industry-specific term vectors in the database, receiving training summaries, applying a supervised text classification model to the defined training summaries, limiting the term vectors of each trust factor to the term vectors having a higher frequency among the received training summaries for that trust factor, and applying confirmatory factor analysis to quantify relationships of words to trust factors and estimating the strengths of the relationships between terms and their assigned trust factors; and 


displaying instructions for displaying on a display, the preliminary trust score updating on the display in real-time, based on the preliminary term vectors determined to be in the received electronic documents; 


the calculating instructions including developing a trust factor term vector for each trust factor f, and calculating a final trust score that indicates a current degree of trustworthiness for the entity on social media using entity sentiment information for each electronic document that indicates whether the entity is positively, neutrally, or negatively mentioned, based on the preliminary term vectors having terms determined to be in the received electronic documents and based on the industry-specific term vectors having 

    PNG
    media_image8.png
    67
    155
    media_image8.png
    Greyscale


The medium of claim 13, the operations further comprising calculating the final trust score based on how many terms in each trust factor term vector f can be matched to an entity summary term vector s and calculating a cosine similarity between the summary term vector s and the trust factor term vector f according to the following:

    PNG
    media_image8.png
    67
    155
    media_image8.png
    Greyscale


“... calculating a trust score for each trust factor based on how many terms in each trust factor term vector can be matched to an entity summary term vector s and calculating a cosine similarity between the entity summary term vector s and the trust factor term vector f according to the following:

    PNG
    media_image8.png
    67
    155
    media_image8.png
    Greyscale


The medium of claim 14, the operations further comprising using only terms t included in a trust factor term vector f in the entity summary term vector s to calculate the final trust score Score (s,f) for the electronic documents, according to the following scoring formulae:

    PNG
    media_image9.png
    216
    244
    media_image9.png
    Greyscale



Wherein: tf (t in s) is the frequency of vector term t in summary s, that is the number of times term t appears in the currently scored entity summary s; and 

The medium of claim 10 wherein the calculating instructions comprise instructions for using only terms t included in a trust factor term vector f in the entity summary term vector s to calculate the trust score Score (s, f) for the electronic documents, according to the following scoring formulae:

    PNG
    media_image9.png
    216
    244
    media_image9.png
    Greyscale


Wherein: tf (t in s) is the frequency of vector term t in summary s, that is the number of times term t appears in the currently scored entity summary s; and 

The medium of claim 15, the operations further comprising adjusting the trust score Score (s,f) by multiplying it by one or more of the following: (1) a diversity boost is calculated as follows:



    PNG
    media_image10.png
    37
    160
    media_image10.png
    Greyscale

where nt is the number of vector terms from factor fthat are matched in summary s; and len(f) is the length or the total number of terms in factor f, and wherein a range of the diversity boost is between 1 and 2; (2) a key entity boost calculated as follows: keyStakeholderBoost(s, d) = 1, if key stakeholder is True; keyStakeholderBoost(s, d) = 0.6, if key stakeholder is False; and (3) a docBoost(d) indicating a level boost for 


The medium of claim 11 wherein the calculating instructions comprise instructions for adjusting the trust score Score (s, f) by multiplying it by one or more of the following: (1) a diversity boost is calculated as follows:


    PNG
    media_image10.png
    37
    160
    media_image10.png
    Greyscale

where nt is the number of vector terms from factor fthat are matched in summary s; and len(f) is the length or the total number of terms in factor f, and wherein a range of the diversity boost is between 1 and 2; (2) a key entity boost calculated as follows: keyStakeholderBoost(s, d) = 1, if key stakeholder is True; keyStakeholderBoost(s, d) = 0.6, if key stakeholder is False; and (3) a docBoost(d) indicating a level boost for 

The medium of claim 16, the operations further comprising indicating the strengths of the relationships between terms and their assigned trust factors.
Claim 13
The medium of claim 12 wherein the preliminary term vector instructions comprise weighting instructions for indicating the strengths of the relationships between terms and their assigned trust factors.
Claim 18
The medium of claim 15, the operations further comprising calculating a polarized trust score by assigning a positive value to a trust score of an entity having a positive tone and by assigning a negative value to a trust score of an entity having a negative tone.
Claim 14
The medium of claim 11 wherein the calculating instructions comprise instructions for calculating a polarized trust score by assigning a positive value to a trust score of an entity having a positive tone and by assigning a negative value to a trust score of an entity having a negative tone.
Claim 19


defining a plurality of preliminary term vectors having terms which correspond to trust factors and which are indicative of trust, and storing the preliminary term vectors and the trust factors in a database; 




determining the preliminary term vectors in the received electronic documents and 






defining a plurality of industry-specific term vectors having terms related to the entity and indicative of trust and storing the industry-specific term vectors in the database; and 





















developing a trust factor term vector f for each trust vector based on the preliminary term vectors and the industry specific term vectors and calculating a final trust score for the entity based on the preliminary term vectors having terms determined to be in the received electronic documents and based on the industry-specific term vectors having 




preliminary term vector instructions for defining a plurality of preliminary term vectors having terms which correspond to trust factors and which are indicative of trust, the preliminary term vector instructions for storing the preliminary term vectors and the trust factors in a database; 


calculating instructions for determining the preliminary term vectors in the 

refined term vector instructions for defining, training, and using machine learning to continually refine a plurality of industry-specific term vectors having terms related to the entity and indicative of trust and for storing the continually refined industry-specific term vectors in the database, receiving training summaries, applying a supervised text classification model to the defined training summaries, limiting the term vectors of each trust factor to the term vectors having a higher frequency among the 

developing a trust factor term vector for each trust factor f and calculating a final trust score that indicates a current degree of trustworthiness for the entity on social media using entity sentiment information for each electronic document that indicates whether the entity is positively, neutrally, or negatively mentioned, based on the preliminary term vectors having terms determined to be in the received 

The method of claim 19 wherein the calculating comprises calculating a polarized trust score by assigning a positive value to a trust score of an entity having a positive tone and by assigning a negative value to a trust score of an entity having a negative tone.
Claim 16
The method of claim 15 wherein the calculating comprises calculating a polarized trust score by assigning a positive value to a trust score of an entity having a positive tone and by assigning a negative value to a trust score of an entity having a negative tone.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauseth (U.S. Pub 2008/0270209 A1).
Claim 1
Mauseth discloses a computer system for measuring trust of an entity in electronic documents from electronic media sources, the computer system comprising (fig. 1, system 100): 
a communication network linked to one or more of the electronic media sources (fig. 1, communication networks 108, [0033], line 1-2, “… a scoring authority system 112 collects information from variety of data sources…”);
a database ([fig. 1, data storage system 116); and 
a computer server in communication with the communication network, the computer server to receive electronic documents via the communication network (fig. 1, communication networks 108, [0033], line 1-2, “… a scoring authority system 112 collects information from variety of data sources…”); 
the computer server having a memory and a processor accessing the database, the memory having computer executable instructions stored in the memory and executable by the processor, the instructions when executed by the processor perform operations comprising (fig. 15, processing unit 1502, memory 1504):
defining a plurality of preliminary term vectors having terms ([0302], line 1-6, “… “…FIG. 4… A defining operation 402 defines an inspection template of reliability characteristics. Examples of the characteristics that may be listed in an inspection template are described in the description of FIG. 3…” <examiner note: reliability characteristics [Wingdings font/0xF3] preliminary term vectors>) which correspond to trust factors and which are indicative of trust ([0047]-[0130], [0134]-Credit Report Data, [0144]-Debt and credit information of the merchant, [0157]-Public Record Data, [0173]-Regulatory Actions, [0187]-Judgements against merchant, [0215]-Black lists, [0221]-SSL certificates, [0240]-Commercial databases <examiner note: the reliability characteristics defined in the inspection template correspond to trust factors (e.g., underlined phrases) and indicative of trustworthiness, honest, and reputable of merchants>), and storing the preliminary term vectors and the trust factors in the database (<examiner note: the reliability characteristics and trust factors are stored in the data storage system 116>); 
determining the preliminary term vectors in the received electronic documents ([0042], line 1-11, “… FIG. 3… A scoring authority 302 collects information from a variety of sources… The information collected by the scoring authority 302 is specified in an inspection template that defines the reliability characteristics to be collected from each type of data source…” <examiner note: the system collects from data sources reliability characteristics as defined in the inspection template>) and calculating a preliminary trust score for an entity based on the preliminary term vectors determined to be in the received electronic documents ([0286], line 1-5, “… The data collected… for each merchant is mapped to a point value and stored in the merchant reliability datastore 304 for application in the scoring model 306, where the point values are aggregated into sub-scores…” <examiner note: sub-scores are calculated from the collected information from data sources); 
defining a plurality of industry-specific term vectors having terms related to the entity and indicative of trust (reliability characteristics of the inspection template also include c) information customers who have transacted with the merchant [0042] <examiner note: the inspection template also defines reliability characteristics (i.e., transactional information) that are used to collect or obtain from (i.e., customers who transacted with the merchant). The reliability characteristics defined in the inspection template correspond to trust factors (e.g., underlined phrases) and indicative of trustworthiness, honest, and reputable of merchants>)) and storing the industry-specific term vectors in the database ([0286], line 1-5, “… The data collected… for each merchant is mapped to a point value and stored in the merchant reliability datastore 304 for application in the scoring model 306…”); and 
developing a trust factor term vector f for each trust factor based on the preliminary term vectors and the industry-specific term vectors (<examiner note: since this limitation is not described in the specification, the mapping for this limitation is as best understood in view of 112 first paragraph rejection (reliability characteristics of the inspection template also include c) information customers who have transacted with the merchant [0042] <examiner note: the inspection template also defines reliability characteristics (i.e., transactional information) that are used to collect or obtain from (i.e., customers who transacted with the merchant). The reliability characteristics defined in the inspection template correspond to trust factors (e.g., underlined phrases) and indicative of trustworthiness, honest, and reputable of merchants>)), and calculating a final trust score for the entity based on the preliminary term vectors having terms determined to be in the received electronic documents and based on the industry-specific term vectors having terms determined to be in the received electronic documents ([0286], line 1-6, “…  The data collected… for each merchant is mapped to a point value and… the scoring model 306, where the point values are aggregated into sub-scores that are combined (and possibly weighted) to yield the merchant reliability metric…” <examiner note: the merchant reliability metric is calculated based on sub-scores and based on reliability characteristics obtained from customers who transacted with the merchant>)


Claim 2
Claim 1 is included; Mauseth discloses the operations further comprising receiving the preliminary term vectors provided by an administrator using an interface ([0302], line 1-5, “…FIG. 4 illustrates example operations 400 for collecting source data upon which a web score may be based. A defining operation 402 defines an inspection template of reliability characteristics. Examples of the characteristics that may be listed in an inspection template are described in the description of FIG. 3…” [0045], line 5-8, “… A merchant may also provide or demonstrate certain characteristics to an investigator sent by a scoring service or other entity to collect information used in computation of the merchant reliability metric…”).
Claim 3
Claim 1 is included, Mauseth discloses the operations further comprising receiving industry-specific term vectors provided by an administrator using an interface ([0302], line 1-5, “…FIG. 4 illustrates example operations 400 for collecting source data upon which a web score may be based. A defining operation 402 defines an inspection template of reliability characteristics. Examples of the characteristics that may be listed in an inspection template are described in the description of FIG. 3…”)
Claim 4
Claim 1 is included, Mauseth discloses the operations further comprising calculating the final trust score based on how many terms in each trust factor term vector f can be matched to an entity summary term vector s (specification page 10)

    PNG
    media_image11.png
    206
    324
    media_image11.png
    Greyscale

(an example of calculating sub-score of the merchant which is based on comparing and mapping collected reliability characteristics to point values, specification page 10)
Claim 12
Claim 1 is included; Mauseth discloses the operations further comprising at least one of the following: identifying potential trust articles from social media, identifying terms used frequently in social media that are associated with trust, making putative assignments of individual terms to trust factors, applying confirmatory factor analysis to quantify relationships of words to trust factors, and estimating the strengths of the relationships between terms and their assigned trust factors ([0260], “… For example, the scoring authority 302 may provide an interface through which customers can submit feedback on their transactional experiences with the merchant. As with merchant-provided and third-party-provided information, a binary parameter value may be assigned to the presence of certain reliability characteristics or the lack thereof, based on the information obtained from the transaction feedback sources. In some cases, the binary parameter value may indicate that the information pertaining to a specific reliability characteristic existed in the collected information. In other cases, the binary parameter value may indicate that the obtained information was independently verified from another source. In yet other cases, the binary parameter value may indicate that the obtained information meets certain requirements (e.g., the merchant has a customer satisfaction level above a specified threshold). A variable parameter value may be assigned to the value of other transactional characteristics, such as a parameter value that represents a point within a value range or a certain level within a range of discrete levels…”)
Claim 13
Mauseth discloses a non-transitory computer readable storage medium for use with a computer system for measuring trust of an entity in electronic documents from electronic media sources (fig. 15, processing unit 1502, memory 1504), wherein the computer system includes a communication network linked to one or more of the sources (fig. 1, communication networks 108, [0033], line 1-2, “… a scoring authority system 112 collects information from variety of data sources…”), a database ([fig. 1, data storage system 116), and a computer server in communication with the communication network and the database, the computer server to receive electronic documents via the communication network, the computer server having a processor accessing the database, the non-transitory computer readable storage medium including processor executable instructions stored in the memory and executable by the processor to perform operations comprising (fig. 15, processing unit 1502, memory 1504):
defining a plurality of preliminary term vectors having terms which correspond to trust factors ([0302], line 1-6, “… “…FIG. 4… A defining operation 402 defines an inspection template of reliability characteristics. Examples of the characteristics that may be listed in an inspection template are described in the description of FIG. 3…” <examiner note: reliability characteristics [Wingdings font/0xF3] preliminary term vectors>) and which are indicative of trust ([0047]-[0130], [0134]-Credit Report Data, [0144]-Debt and credit information of the merchant, [0157]-Public Record Data, [0173]-Regulatory Actions, [0187]-Judgements against merchant, [0215]-Black lists, [0221]-SSL certificates, [0240]-Commercial databases <examiner note: the reliability characteristics defined in the inspection template correspond to trust factors (e.g., underlined phrases) and indicative of trustworthiness, honest, and reputable of merchants>), and storing the preliminary term vectors and the trust factors in the database (<examiner note: the reliability characteristics and trust factors are stored in the inspection template in the data storage system 116>);
determining the preliminary term vectors in the received electronic documents ([0042], line 1-11, “… FIG. 3… A scoring authority 302 collects information from a variety of sources… The information collected by the scoring authority 302 is specified in an inspection template that defines the reliability characteristics to be collected from each type of data source…” <examiner note: the system collects from data sources reliability characteristics as defined in the inspection template>)  and calculating a preliminary trust score (sub-score) for an entity based on the preliminary term vectors determined to be in the received electronic documents ([0286], line 1-5, “… The data collected… for each merchant is mapped to a point value and stored in the merchant reliability datastore 304 for application in the scoring model 306, where the point values are aggregated into sub-scores…”  <examiner note: sub-scores are calculated from the collected information from data sources);
defining a plurality of industry-specific term vectors having terms related to the entity (reliability characteristics of the inspection template also include c) information customers who have transacted with the merchant [0042] <examiner note: the inspection template also defines reliability characteristics (i.e., transactional information) that are used to collect or obtain from (i.e., customers who transacted with the merchant). The reliability characteristics defined in the inspection template correspond to trust factors (e.g., underlined phrases) and indicative of trustworthiness, honest, and reputable of merchants>))  and indicative of trust and storing the industry-specific term vectors in the database ([0286], line 1-5, “… The data collected… for each merchant is mapped to a point value and stored in the merchant reliability datastore 304 for application in the scoring model 306…”); and 
developing a trust factor term vector f for each trust factor based on the preliminary term vectors and the industry specific term vectors (<examiner note: since this limitation is not described in the specification, the mapping for this limitation is as best understood in view of 112 first paragraph rejection (reliability characteristics of the inspection template also include c) information customers who have transacted with the merchant [0042] <examiner note: the inspection template also defines reliability characteristics (i.e., transactional information) that are used to collect or obtain from (i.e., customers who transacted with the merchant). The reliability characteristics defined in the inspection template correspond to trust factors (e.g., underlined phrases) and indicative of trustworthiness, honest, and reputable of merchants>)), and calculating a final trust score for the entity based on the preliminary term vectors having terms determined to be in the received electronic documents and based on the industry-specific term vectors having terms determined to be in the received electronic documents ([0286], line 1-6, “…  The data collected… for each merchant is mapped to a point value and… the scoring model 306, where the point values are aggregated into sub-scores that are combined (and possibly weighted) to yield the merchant reliability metric…” <examiner note: the merchant reliability metric is calculated based on sub-scores and based on reliability characteristics obtained from customers who transacted with the merchant>).  

Claim 19
Mauseth discloses a computer executable storage method for measuring trust of an entity in electronic documents from electronic media sources, wherein a communication network linked to one or more of the sources, the method including processor executable instructions stored on a non-transitory computer readable storage medium and executable by a processor, the method comprising:
defining a plurality of preliminary term vectors having terms which correspond to trust factors ([0302], line 1-6, “… “…FIG. 4… A defining operation 402 defines an inspection template of reliability characteristics. Examples of the characteristics that may be listed in an inspection template are described in the description of FIG. 3…” <examiner note: reliability characteristics [Wingdings font/0xF3] preliminary term vectors>) and which are indicative of trust ([0047]-[0130], [0134]-Credit Report Data, [0144]-Debt and credit information of the merchant, [0157]-Public Record Data, [0173]-Regulatory Actions, [0187]-Judgements against merchant, [0215]-Black lists, [0221]-SSL certificates, [0240]-Commercial databases <examiner note: the reliability characteristics defined in the inspection template correspond to trust factors (e.g., underlined phrases) and indicative of trustworthiness, honest, and reputable of merchants>), and storing the preliminary term vectors and the trust factors in a database (<examiner note: the reliability characteristics and trust factors are stored in the inspection template in the data storage system 116>); 
determining the preliminary term vectors in the received electronic documents ([0042], line 1-11, “… FIG. 3… A scoring authority 302 collects information from a variety of sources… The information collected by the scoring authority 302 is specified in an inspection template that defines the reliability characteristics to be collected from each type of data source…” <examiner note: the system collects from data sources reliability characteristics as defined in the inspection template>) and calculating a preliminary trust score for an entity based on the preliminary term vectors determined to be in the received electronic documents ([0286], line 1-5, “… The data collected… for each merchant is mapped to a point value and stored in the merchant reliability datastore 304 for application in the scoring model 306, where the point values are aggregated into sub-scores…”  <examiner note: sub-scores are calculated from the collected information from data sources); 
defining a plurality of industry-specific term vectors having terms related to the entity and indicative of trust (reliability characteristics of the inspection template also include c) information customers who have transacted with the merchant [0042] <examiner note: the inspection template also defines reliability characteristics (i.e., transactional information) that are used to collect or obtain from (i.e., customers who transacted with the merchant). The reliability characteristics defined in the inspection template correspond to trust factors (e.g., underlined phrases) and indicative of trustworthiness, honest, and reputable of merchants>)) and storing the industry-specific term vectors in the database ([0286], line 1-5, “… The data collected… for each merchant is mapped to a point value and stored in the merchant reliability datastore 304 for application in the scoring model 306…”); and 
developing a trust factor term vector f for each trust vector based on the preliminary term vectors and the industry specific term vectors (<examiner note: since this limitation is not described in the specification, the mapping for this limitation is as best understood in view of 112 first paragraph rejection (reliability characteristics of the inspection template also include c) information customers who have transacted with the merchant [0042] <examiner note: the inspection template also defines reliability characteristics (i.e., transactional information) that are used to collect or obtain from (i.e., customers who transacted with the merchant). The reliability characteristics defined in the inspection template correspond to trust factors (e.g., underlined phrases) and indicative of trustworthiness, honest, and reputable of merchants>)) and calculating a final trust score for the entity based on the preliminary term vectors having terms determined to be in the received electronic documents and based on the industry-specific term vectors having terms determined to be in the received electronic documents ([0286], line 1-6, “…  The data collected… for each merchant is mapped to a point value and… the scoring model 306, where the point values are aggregated into sub-scores that are combined (and possibly weighted) to yield the merchant reliability metric…” <examiner note: the merchant reliability metric is calculated based on sub-scores and based on reliability characteristics obtained from customers who transacted with the merchant>).  
Claim 20
Claim 19 is included; Mauseth discloses wherein the calculating comprises calculating a polarized trust score by assigning a positive value to a trust score of an entity having a positive tone and by assigning a negative value to a trust score of an entity having a negative tone ([0301])

    PNG
    media_image12.png
    585
    446
    media_image12.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Mauseth (U.S. Pub 2008/0270209 A1), in view of claim 1, and further in view of Fato (U.S Pub 2013/0054502 A1)
Claim 11
Claim 1 is included; however, Mauseth does not explicitly disclose the operations further comprising receiving training summaries, applying a supervised text classification model to the defined training summaries, limiting the term vectors of each trust factor to the term vectors having a higher frequency among the received training summaries for that trust factor, and applying confirmatory factor analysis to quantify relationships of words to trust factors and estimating the strengths of the relationships between terms and their assigned trust factors.  
	Fano discloses receiving training summaries, applying a supervised text classification model to the defined training summaries, limiting the term vectors of each trust factor to the term vectors having a higher frequency among the received training summaries for that trust factor, and applying confirmatory factor analysis to quantify relationships of words to trust factors and estimating the strengths of the relationships between terms and their assigned trust factors ([0019], line 1-5, "… the topic determination component 202 analyzes the document 220 to identify one or more topics therein. In particular, the topic determination component 202 may implement any of a number of well-known…, to generate one or more topic models…” [0020], line 1-7, “… The sentiment determination component 204 determines sentiments for each of the plurality of topics to provide a plurality of sentiments. As used herein, a sentiment may be a set of words or phrases representing an opinion about a topic…For example, an overall sentiment for a given document may be determined and then applied to each of the topics identified therein…” [0021] The credibility determination component 206 operates to determine the credibility 208 of the document 220… this may be accomplished by combining the various sentiments determined for each of the detected topics in some fashion. For example, in one embodiment, the credibility of the document may be provided as the average of the sentiment scores across at least some of the detected topics, assuming in this case numerical sentiment scores. Other techniques for determining credibility based on the topics and corresponding sentiments may equally employed, e.g., a weighted average, selection of the median sentiment score, discarding outlier scores prior to averaging, etc. In this way, the effect of the document to inspire belief or trust is modeled according to the sentiments attributable to the various topics contained within the document itself, rather than an extrinsic stand-in factor, such as the source of the document…”)
It would have been obvious to one of ordinary skill in the art at the time invention was made to include train topic modeling and used trained topic modeling disclosed by Fano into Mauseth to discovers trust topics in the received reliability characteristics information to calculate the merchant reliability metric so that the consumer will determine whether or not to have potential businesses with the merchant.
Allowable Subject Matter
Claims 5-10 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the rejections of USC 112(a) and double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167